Citation Nr: 9901232	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1960 to 
April 1963.  This appeal arises from October 1996 and 
November 1996 rating actions.  In these decisions, the 
regional office (RO) denied service connection for a 
psychiatric disability. 


FINDING OF FACT

The record contains no competent medical evidence tending to 
show an association between any current psychiatric 
disability and the veterans period of military service or 
continuous symptoms he has experienced since service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet.App. 439 (1995).  When a disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet.App. at 495.  

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence 

or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

The appellant contends that he was diagnosed with a nervous 
condition in service.  Specifically, he asserts that his 
diagnosis in service of an antisocial personality represented 
early signs of his current diagnosis of bipolar disorder.  
The appellant maintains that the symptoms he had in service, 
such as loss of interest in activities and feeling worthless, 
are the same symptoms that he continues to experience.  

The veterans service medical records show that he was found 
to have an antisocial personality in February 1963.  
Thereafter, records dated beginning in 1990 show that the 
veteran was followed for psychiatric complaints.  His 
disability was variously described as depression and a 
bipolar disorder.  

The Board acknowledges the appellants assertion that he 
developed a psychiatric disability in service.  Moreover, the 
Board acknowledges that the appellant has recently been found 
to have depression and/or a bipolar disorder.  Significantly, 
however, the claims folder does not contain competent medical 
evidence attributing any current psychiatric disability, to 
include depression and a bipolar disorder, to the appellants 
period of military service, or to problems in service that 
were then characterized as an antisocial personality 
disorder.  Additionally, no competent medical evidence has 
been presented that links current psychiatric disability to 
continuous symptoms since service, or that shows that the 
veteran had a psychosis to a compensable degree within a year 
of his separation from service.  §§ 3.307, 3.309.  
Consequently, absent the presentation of medical nexus 
evidence, the Board finds that the claim of service 
connection for a psychiatric disability is not well grounded.



ORDER

Service connection for a psychiatric disability is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
